I. A divorce will not be granted oñ the ground of the alleged insanity of the wife previous to marriage where more than thirty years have elapsed since the marriage, and a family of children are still living who have reached the age of maturity.III. Where husband and wife agree to live separate and apart from each other, there can be no divorce on the ground of abandonment.STATEMENT OE THE CASE.The complainant has resided in this District since 1866, but the defendant has never accompanied him, and has always continued to reside in said Eoyalton, and for several years they have lived apart. It also appears from the proofs that in the month of October, 1873, it was agreed by the complainant and defendant that they would live separate and apart from each other, and a division of their property between them was then made by articles of agreement to the satisfaction of both parties, and it was understood that they would live no more together.No appearance for defendant.